443 F.2d 1175
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.V. E. ANDERSON MANUFACTURING COMPANY, Respondent.
No. 20922.
United States Court of Appeals, Sixth Circuit.
June 28, 1971.

Petition for Enforcement of an Order of the National Labor Relations Board.
Stephen C. Kahn, Atty., N. L. R. B., Washington, D. C., Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Eugene Granof, Atty., N. L. R. B., Washington, D. C., on the brief, for petitioner.
Anthony J. Leggio, Atlanta, Ga., Mitchell, Pate & Anderson, Atlanta, Ga., on the brief, for respondent.
Before PECK and BROOKS, Circuit Judges, and McALLISTER, Senior Circuit Judge.

ORDER.

1
The Board petitions for enforcement of its order that respondent cease and desist from discriminatory activities against its employees; make whole certain employees for lost earnings; and post copies of a notice setting forth that respondent would not engage in activities against the union of the employees, and other activities of interference with union activities. The Board's order was founded on evidence that such activities had been practiced by respondent. While the evidence of petitioner and respondent might be differently viewed, there is substantial evidence on the record as a whole to support the findings of the Board. 184 NLRB No. 50.


2
Upon consideration of the briefs and of the entire record, it is ordered that enforcement of the order of the Board be and is hereby granted.